Protostorm, Inc. v Foley & Lardner LLP (2022 NY Slip Op 01107)





Protostorm, Inc. v Foley & Lardner LLP


2022 NY Slip Op 01107


Decided on February 17, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 17, 2022

Before: Manzanet-Daniels, J.P., Gische, Mazzarelli, Friedman, Mendez, JJ. 


Index No. 158501/19 Appeal No. 15333 Case No. 2021-03750 

[*1]Protostorm, Inc., Plaintiff-Respondent,
vFoley & Lardner LLP, et al., Defendants-Appellants.


Friedman Kaplan Seiler & Adelman LLP, New York (Philippe Adler of counsel), for appellants.
Schwartz, Ponterio & Levenson, PLLC, New York (John Ponterio of counsel), for respondent.

Order, Supreme Court, New York County (Jennifer G. Schecter, J.), entered on or about October 7, 2021, which denied defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
In this legal malpractice action, Supreme Court correctly denied defendants' motion to dismiss the complaint. Plaintiff sufficiently alleges that, but for defendants-attorneys' negligence in waiving joint and several liability against certain individual defendants in a federal action, plaintiff was unable to collect on the judgment in that action (see generally Hadden v Consolidated Edison Co. of N.Y. , 45 NY2d 466, 470 [1978]). Defendants' argument that the District Court's ruling in that action was a superseding cause of plaintiff's injury is unavailing (compare Pyne v Block & Assoc. , 305 AD2d 213 [1st Dept 2003]).
We have considered defendants' remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 17, 2022